Citation Nr: 0024956	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-21 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a burn 
to the left hand.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had qualifying active service from October 1987 
to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for bilateral hearing loss and 
residuals of a burn to the left hand.  

In a July 1993 rating action, the RO denied service 
connection for the above disabilities based on the service 
medical records of another veteran.  The veteran was notified 
of that error in a letter dated on January 12, 1994.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to demonstrate current bilateral hearing loss disability 
associated with his period of service.  

3.  The veteran has not submitted competent medical evidence 
to demonstrate current residuals of a burn to the left hand 
associated with his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a burn to the left hand is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Included in the veteran's service medical records is a May 
1987 enlistment examination on which the veteran indicated a 
one-inch scar on the top of the left hand.  In a February 
1990 record, it is noted that the veteran had a first-degree 
burn over the back of his hand a part of his wrist (no 
indication as to which hand).  

The service medical records also contain a record dated in 
April 1990 of first and second-degree burns in the forearm 
and back of the left hand.  

In a hearing evaluation dated in June 1992, the veteran had 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
20
20
20
25
20

On a service department examination report dated in June 
1992, the examiner noted a hearing deficit of 25 decibels at 
1000 Hertz compared with a reference audiogram.  Also noted 
is a scar due to trauma on the dorsum of the left hand. 

In a hearing examination dated in December 1992, there was no 
evidence of hearing loss.  During VA medical examination 
conducted in December 1992, the examiner noted the veteran's 
prior incident in service when he burned his left hand.  The 
examiner noted that the injury had healed and there were no 
residuals.  
During VA medical examination conducted in October 1997, the 
examiner noted hearing acuity was normal to the whispered 
voice.  Muscle strength was 5/5 throughout with grasp being 
equal with good release bilaterally.  

During VA medical examination dated in September 1999, the 
examiner noted rare episodes of cramping of the veteran's 
first and second fingers; the veteran denied any loss of 
strength, neurologic pain, or scarring.  The examiner 
reported a two-centimeter well-healed traumatic scar between 
the first and second fingers on the dorsum of the left hand, 
which the veteran stated, was unrelated to the burn injury in 
service.  Strength was 5/5 bilaterally.  No scar related to 
the burn was appreciated as confirmed by an unretouched photo 
and there was no evidence of functional impairment.  

II. Pertinent Law and Regulations 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss and hypertension if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385 (1999).  The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 
3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).


The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Pain alone, without a diagnosis 
of an underlying malady or disorder, does not in and of 
itself constitute a disability for which service connection 
may be granted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

III. Analysis

This veteran alleges entitlement to service connection for 
bilateral hearing loss and for residuals of a burn to his 
left hand.  The veteran contends that under normal conditions 
versus a quiet room where he was tested, he has moderately 
impaired hearing loss and speech recognition.  He also 
maintains that as a result of his inservice burn, he may 
experience future dermatological problems.  Each of these 
matters is addressed separately below.

Bilateral hearing loss

At the outset, the Board notes that his veteran has failed to 
establish a well-grounded claim in that he has no current 
hearing loss medically related to his period of service.  See 
Caluza at 506.  Primarily, although there was evidence of 
some hearing loss in service as noted above in the June 1992 
hearing examination, see Hensley v. Brown, 5 Vet. App. 155, 
there is no evidence of current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144.  As indicated during the 
October 1997 VA examination, the veteran's hearing was 
normal. Thus, his service connection claim for bilateral 
hearing loss fails for lack of current disability.  Rabideau 
at 141.

Residuals of a burn to the left hand

The record is clear that the veteran experienced an inservice 
burn to the left hand.  However, the record is equally clear 
that there were no residuals from that burn; thus, there is 
no current disability.  See Rabideau at 141, 144.  During the 
September 1999 VA medical examination, the examiner noted 
that the veteran denied loss of strength, neurologic pain, 
and scarring.  Service connection is based on current 
disability medically related to an inservice incurrence that 
resulted in residual disability.  See Caluza at 506.  In this 
veteran's case, based on the evidence of record, in 
particular the findings noted above, there is no current 
disability for which service connection may be granted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a burn to the left hand 
is denied. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

